DETAILED ACTION
This action is in response to the amendment filed on 12/16/2021.

Response to Amendment
Applicant’s amendment filed on 12/16/2021 has been entered. Claims 1, 3, 4, 5, 7, 8, 9, 11, 12, and 16 - 18 have been amended. No claims have been canceled. No claims have been added. Claims 1, 3-5,7-13,15-18 and 20 are still pending in this application, with claims 1, 9 and 16 being independent.
Since a terminal disclaimer has not been received by the office with the respects to the non-statutory double patenting rejection made in the prior office action, the non-statutory double patenting rejection is still pending.


Allowable Subject Matter
Aside from the non-prior art rejections, it has been determined that claims 1, 3-5,7-13,15-18 and 20 recite allowable subject matter in view of the prior art failing to teach or suggest in reasonable combination the limitations recited in the independent claims, e.g. selecting the target accent based on a selected outcome for a call and a context for the voice communications, the context comprising a type of the call and an industry associated with the call.

Response to Arguments
Applicant's arguments regarding allowability filed on 12/16/2021 have been fully considered but they are not persuasive since a terminal disclaimer has not been received in this application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONIA L GAY/Primary Examiner, Art Unit 2657